Citation Nr: 0813609	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-32 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar 
scoliosis with degenerative changes, currently evaluated as 
40 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
changes of the cervical spine at C 3-4 and C 4-5, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 through 
September 1992, with subsequent National Guard service until 
1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The Board notes that the issues of entitlement to service 
connection for hearing loss and for tinnitus were remanded 
for issuance of a Statement of the Case (SOC) in December 
2006.  The SOC was issued in September 2007, but the appeals 
were not perfected with a VA Form 9 substantive appeal.  As 
such, those issues are not before the Board at this time.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran's service-connected lumbar spine disability was 
manifested by severe intervertebral disc syndrome, 
incapacitating episodes of intervertebral disc syndrome, or 
unfavorable ankylosis at any time during the course of this 
appeal.  

2.  The competent medical evidences does not show that the 
veteran's service-connected cervical spine disability was 
manifested by severe intervertebral disc syndrome, 
incapacitating episodes of intervertebral disc syndrome, or 
unfavorable ankylosis at any time during the course of this 
appeal.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
veteran's lumbar scoliosis with degenerative changes are not 
met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.40, 4.59, 4.71a, 
Diagnostic Code 5292 (2002).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's degenerative changes of the cervical spine at C 3-4 
and C 4-5 are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.40, 4.59, 4.71a, Diagnostic Code 5290 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected lumbar spine and cervical spine disabilities.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4. Generally, a disability must be 
considered in the context of the whole recorded history. 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. §§ 
4.1, 4.2; Francisco v. Brown, 
7 Vet. App. 55 (1994).

In this case, the veteran was originally service connected 
for lumbar scoliosis with degenerative changes in June 1993.  
The RO awarded a 10 percent rating under diagnostic code (DC) 
5003.  Under 38 C.F.R. § 4.71a, DC 5003, x-ray findings of 
degenerative arthritis will be rated based upon limitation of 
motion of the affected part, unless such is noncompensable, 
at which time 5003 allows a 10 percent rating with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  This is how the veteran was rated 
in June 1993.  It was not until the October 1997 rating 
decision that the veteran's lumbar spine disability was 
increased based upon limitation of motion.  The lumbar spine 
disability was then increased to 20 percent under DC 5292.  

In May 1994, degenerative changes of the cervical spine were 
service connected at a rate of 20 percent under DC 5290.  

The veteran filed this claim for an increase for both 
disabilities in February 2002.  The June 2002 rating 
decision, at issue in this appeal, increased the lumbar spine 
disability to 40 percent under DC 5292, and the cervical 
spine disability to 30 percent under DC 5290. 

During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities. The first change affected only the rating 
criteria for intervertebral disc syndrome. See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002). This amendment was effective 
September 23, 2002. Id. The regulations regarding diseases 
and injuries to the spine, to include intervertebral disc 
syndrome, were again revised effective September 26, 2003. 
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003); 69 Fed. Reg. 
32449-32450
(June 10, 2004). 

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) 
(West 2002), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation. See Rhodan v. West, 
12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. 
Cir. Oct. 28, 1999) (unpublished opinion) (VA may not apply 
revised schedular criteria to a claim prior to the effective 
date of the pertinent amended regulations).The changes 
pertinent to the relevant diagnostic codes in this case are 
summarized, below.

Under the old regulations, in effect prior to September 26, 
2003, Diagnostic Codes 5290 and 5292 provided ratings based 
on limitation of motion of the cervical and lumbar spines, 
respectively.  The veteran is currently receiving the maximum 
rating under these old regulations for his cervical and 
lumbar spine disabilities.  

An increase under the old regulations for intervertebral disc 
syndrome would be available to the veteran if the medical 
evidence established that he had severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, 
which would warrant a 40 percent rating, or with pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief, which would be rated 60 
percent disabling.  38 C.F.R. § 4.71a, DC 5293 (2002).

The amended version of DC 5293, in effect from September 23, 
2002 through September 25, 2003, provided that intervertebral 
disc syndrome (preoperatively or postoperatively) was to be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. § 
4.25 separate ratings of its chronic orthopedic and 
neurologic manifestations along with ratings for all other 
disabilities, whichever method results in the higher rating.  
A 40 percent rating was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months; and a 60 percent rating for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293 (2003).

Notes following Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003) provided 
guidance in rating intervertebral disc syndrome.  Note (1) 
provided that, for purposes of ratings under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provide that, 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) provide that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
rate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher rating for that segment.  
38 C.F.R. § 4.71a.

Effective September 26, 2003, disabilities of the spine are 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (for Diagnostic Codes 5235 to 5243, 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The disabilities of the 
spine that are rated under the General Rating Formula for 
Diseases and Injuries of the Spine include vertebral fracture 
or dislocation (Diagnostic Code 5235), sacroiliac injury and 
weakness (Diagnostic Code 5236), lumbosacral or cervical 
strain (Diagnostic Code 5237), spinal stenosis (Diagnostic 
Code 5238), spondylolisthesis or segmental instability 
(Diagnostic Code 5239), ankylosing spondylitis (Diagnostic 
Code 5240), spinal fusion (Diagnostic Code 5241), and 
degenerative arthritis of the spine (Diagnostic Code 5242) 
(for degenerative arthritis of the spine, see also Diagnostic 
Code 5003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides the following ratings in excess of 30 percent 
for the cervical spine and in excess of 40 percent for the 
lumbar spine:  a 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  In particular, Note (5) 
provides that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following: difficulty walking because of a 
limited line of  vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal  
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a.

To summarize, for an increase in the veteran's cervical and 
lumbar spine disabilities, the medical evidence must show 
severe or incapacitating episodes of intervertebral disc 
syndrome, or ankylosis of the cervical or lumbar spine.  A 
review of the evidence of record does not reveal either.

A May 2002 VA examination report documents the veteran's 
complaints of stiffness and pain in the cervical spine, and 
the same in the lumbar spine with difficulty standing in one 
position for more than five minutes.  Physical examination 
revealed pain on motion in the neck and low back, but there 
was no suggestion of bulging discs or of any sort of 
ankylosis.  The diagnosis was lumbar scoliosis with 
degenerative joint disease and cervical spine degenerative 
disc disease.  There was no indication in this report that an 
increase is warranted under any of the relevant rating 
criteria for either of the veteran's disabilities.

A September 2002 private MRI report shows mild posterior disc 
bulging with osteophytic vertebral endplate spurring at C5-
C6, but there was no indication in the record at that time of 
incapacitating episodes of intervertebral disc disease such 
that a rating under those rating criteria are warranted.  The 
Board notes that treatment during this time period was 
secondary to a work-related back injury.  A September 2002 
private report indicates that, by that time, the work injury 
was resolved and the veteran had reached maximum medical 
improvement for that injury.  As such, the Board recognizes 
the current symptoms, discussed below, as those related to 
the veteran's service connected disabilities.

In a February 2003 VA spine examination, the veteran again 
complained of pain in both the neck and back and severe 
stiffness in the neck.  Range of motion was measured, and 
while pain was noted with motion, there was no indication of 
ankylosed cervical or lumbar spines.  The February 2003 
report does discuss radiologic evidence of disc bulging at 
C5-C6, and at L4-L5, with arthrosis at L3-L4, L5-S1, and disc 
desiccation of the L3-L4.  The examiner diagnosed cervical 
spine osteophytes, arthrosis with disc bulging, and 
lumbosacral spine arthrosis with disc desiccation and small 
posterior disc central bulging.  A March 2003 neurological 
examination report also notes that there is no clinical 
evidence of cervical or lumbar radiculopathy.  Again, there 
is no indication of ankylosis of any sort at this time, and 
no mention of severe intervertebral disc syndrome or any 
incapacitating episodes of that disease to warrant an 
increase at that time.

A January 2005 MRI of the lumbar spine revealed that the 
intervertebral discs are well hydrated and normal in vertical 
height and that there is no evidence of disc herniation.  
Again, this evidence does not support an increased rating.

The veteran was most recently examined in February 2007.  At 
that time, the veteran reported flare-ups of his back pain 
that impair him 100% for 3 to 4 days.  The report does not 
suggest the frequency of these episodes.  Physical 
examination again revealed limited and painful range of 
motion, but no indication of ankylosis of either the cervical 
or lumbar spine.  Forward flexion of the cervical spin was 
from 0 to 45 degrees which is considered normal under 38 
C.F.R 4.71a, Plate V.  The report indicated that there were 
no incapacitating episodes during the last year.  Lumbar 
scoliosis and degenerative changes of the lumbar spine was 
diagnosed, as well as degenerative changes of the cervical 
spine.  These symptoms and diagnoses are consistent with 
those reported throughout the claims folder.  

At no time throughout the course of this appeal has the 
evidence shown that the veteran's service-connected cervical 
spine disability was manifested by severe intervertebral disc 
syndrome, incapacitating episodes of intervertebral disc 
syndrome, or unfavorable ankylosis of the entire cervical 
spine.  As such, a rating in excess of 30 percent for the 
veteran's cervical spine disability is not warranted under 
either the old or new regulations.

Likewise, the medical evidence fails to show that the 
veteran's lumbar spine disability is manifested by severe 
intervertebral disc syndrome, incapacitating episodes of 
intervertebral disc syndrome, or unfavorable ankylosis.  
Thus, a rating in excess of 40 percent for the veteran's 
lumbar spine disability is not warranted under either the old 
or new regulations.

Accordingly, the veteran's claim for an increased rating for 
both his lumbar scoliosis with degenerative changes and his 
degenerative changes of the cervical spine at C 3-4 and C 4-5 
must be denied.  In reaching these conclusions, the Board has 
considered all applicable statutory and regulatory provisions 
to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding 
in DeLuca v. Brown, 
8 Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the veteran contends his disability is essentially manifested 
by pain.  However, the examinations of record discuss the 
levels of pain and do not discuss them manifesting to the 
levels of ankylosis or incapacitating in nature, and there is 
no other objective evidence to the contrary.  For all of 
these reasons, the Board finds that a 40 percent rating 
adequately compensates the veteran for the current level of 
disability resulting from his lumbar spine disability, and a 
30 percent rating for his cervical spine disability. 

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his increased rating claim.  Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

The Court of Appeals for Veteran's Claims (Court) has 
recently issued a decision with regard to the notice required 
in increased evaluation claims.  
See Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).  The Court found that, at a minimum, 
adequate notice requires that VA notify the veteran that, to 
substantiate the claim: (1) the veteran must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life; (2) if the diagnostic code under which the 
veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability, and the effect of that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran; (3) 
the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the December 2006 letter to the veteran does 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the procedural defect does not constitute 
prejudicial error in this case, because there is evidence of 
actual knowledge on the part of the veteran, as well as other 
documentation in the claims file that reflects notification 
of what is needed to substantiate the claim, which a 
reasonable person could be expected to understand.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements in the September 2005 hearing transcript and the 
several VA examination reports, in which a description was 
made as the effect of the service-connected disability on 
employability and daily life.  In particular, the impact on 
the veteran's employment was discussed, as well as the fact 
that he has had trouble sleeping and working due to his 
service connected disabilities.  These statements indicate an 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation.  Significantly, 
the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  Id., slip op. 
at 12, 
citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
This showing of actual knowledge satisfies the first and 
fourth requirements of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary. 

Also, the December 2006 letter to the veteran specifically 
discusses all rating criteria utilized in the present case, 
and this criteria was set forth in further detail in the 
September 2007 Supplemental Statement of the Case.  The 
veteran was accordingly made aware of the requirements for an 
increased evaluation pursuant to the applicable diagnostic 
criteria, and such action thus satisfies the third 
notification requirement of Vazquez-Flores.

Finally, the December 2006 letter does informed the veteran 
of the type of evidence necessary to establish an effective 
date and a disability rating, as is required under Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any defect with respect 
to the timing of the notice requirement was harmless error.  
The veteran was furnished content-complying notice and proper 
subsequent VA process, thus curing any error in the timing.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the requirements of 38 C.F.R. § 3.159(b)(1) (2007), 
Vazquez-Flores, and Dingess are all met, satisfying VA's duty 
to notify the veteran.

VA also has a duty to assist the veteran in substantiating 
his claim under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the veteran's 
statements, his service medical records, and VA and private 
treatment records have been associated with the claims 
folder.  The veteran was afforded a Board hearing, and an RO 
hearing, and both transcripts are of record.  He was also 
afforded several VA examinations and the reports are 
associated with the claims folder.  The veteran has not 
notified VA of any additional available relevant records with 
regard to his claims.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.


ORDER

Entitlement to a rating in excess of 40 percent for lumbar 
scoliosis with degenerative changes is denied.

Entitlement to a rating in excess of 30 percent for 
degenerative changes of the cervical spine at C 3-4 and C 4-5 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


